Citation Nr: 0919956	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1949 to 
April 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

As support for his claim, the Veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in June 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  

This matter was initially before the Board in October 2008, 
at which time it remanded the issues on appeal for further 
evidentiary development.  The case has returned to the Board 
and is again ready for appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is probative evidence that the Veteran has current 
bilateral sensorineural hearing loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the Veteran's current    bilateral hearing loss and 
his period of active military service. 

4.  The Veteran has current bilateral tinnitus.

5.  There is no evidence of tinnitus during service or for 
many years thereafter.

6.  There is probative medical evidence against a link 
between the Veteran's current    bilateral tinnitus and his 
period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2005 
and December 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in November 2006 and December 
2008, the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges that the RO did not provide 
additional notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded until after the rating decision on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including notice pursuant to 
Dingess, supra, was provided in November 2006 and December 
2008, after issuance of the initial AOJ decision in November 
2006.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2005, followed by subsequent VCAA and notice 
pursuant to Dingess, supra, in November 2006 and December 
2008, the RO readjudicated the claim in an SOC dated in July 
2007 and an SSOC dated in February 2009.  Thus, the timing 
defect in the notice has been cured.

With respect to the duty to assist, the RO has secured the 
Veteran's in-service morning sick reports and VA treatment 
records.  The Veteran also was given an opportunity to 
provide testimony at a videoconference hearing in June 2008.  
The RO also afforded the Veteran a VA examination in January 
2009.  Moreover, the Veteran and his representative have 
submitted statements in connection with his claim.  

However, the RO has indicated that the Veteran's service 
treatment records (STRs) cannot be located.  When service 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, a response from the NPRC dated in September 
2006 indicated that the Veteran's records are fired-related 
and no STRs could be located, although copies of the 
Veteran's morning and sick reports were located and submitted 
to the RO.  Further, in response to a request to furnish any 
STRs and other military records in his possession, the 
Veteran submitted a copy of his original certificate of 
honorable discharge.  Thus, all efforts have been exhausted, 
and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.    

Thus, given that the RO has obtained available medical 
records, VA treatment records, and statements from the 
Veteran and his representative, and provided him with a VA 
examination and a hearing, and that further attempts to 
obtain his STRs would be futile, there is no indication that 
any additional evidence remains outstanding.  The duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with a VA 
examination to determine the nature and extent of his 
bilateral hearing loss and bilateral tinnitus, and to address 
whether the Veteran's bilateral hearing loss and bilateral 
tinnitus are related to his military service.  The Board 
finds that the RO has complied with these instructions and 
that the VA examination report dated in January 2009 
substantially complies with the Board's October 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability, (2) in-service 
incurrence or aggravation of a disease or injury, and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-96.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Bilateral Hearing Loss

In this case, the Veteran contends that his current bilateral 
hearing loss resulted from exposure to loud noise while 
working as a construction engineer and from an ear infection 
that he suffered for over six weeks during service.  See 
notice of disagreement (NOD) dated in March 2007 and June 
2008 videoconference hearing transcript.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a March 2001 audiologist indicated that 
hearing in the Veteran's right ear was within normal limits 
at 250 to 1000 Hz, with mild to moderately severe hearing 
loss from 1500 to 8000 Hz, and that in the left ear, the 
Veteran's hearing was within normal limits from 250 to 1500 
Hz, with moderate to moderately severe hearing loss from 2000 
to 8000 Hz.  An October 2005 audiologist found that the 
Veteran's hearing in both ears was within normal limits 
through 1000 Hertz (Hz), and precipitously dropped to a 
moderately severe hearing loss at 2000 Hz and above.  See VA 
audiology consult reports dated in March 2001 and October 
2005.  Recently, a VA examiner also noted the previous VA 
audiology consult reports noting bilateral hearing loss, and 
indicated that the Veteran was fitted with hearing aids in 
2001.  Thus, even though there are no audiogram results 
showing that the Veteran has bilateral hearing loss within VA 
standards, the Board concedes that the Veteran currently has 
bilateral hearing loss.  See 38 C.F.R. 
§ 3.385.  

With respect to the evidence of in-service treatment for, or 
diagnosis of hearing loss, the Board already has noted that 
attempts were made to secure the Veteran's STRs from the 
NPRC, which responded that the records were unavailable and 
presumed destroyed in the St. Louis fire in 1973.  See 
O'Hare, supra, 1 Vet. App. at 365 (where STRs have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide an explanation of reasons or bases for its 
findings).  Thus, no STRs are available for review to 
determine whether the Veteran suffered from, or was treated 
for, hearing loss in either ear during service.  However, the 
Board notes that daily sick reports submitted by the NPRC 
dated in May 1951 show no complaints of, or treatment for, 
bilateral hearing loss or an ear infection, as the Veteran 
asserted.  See June 2008 videoconference hearing transcript.  
Nevertheless, the Board acknowledges the Veteran is at least 
competent to report symptoms of bilateral hearing loss during 
his military service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, there is no medical evidence of hearing loss 
prior to August 2000, when the Veteran complained of 
decreased hearing during a visit to the VA medical center 
(VAMC).  This complaint came after a period of approximately 
48 years after discharge from service.  In that regard, the 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Further, although he is competent to 
report experiencing symptoms of hearing problems after 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or treatment of his hearing 
until decades after discharge.  See June 2008 videoconference 
hearing transcript; see generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  It follows, therefore, that the Board 
finds no evidence of hearing loss or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
sensorineural hearing loss is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  The Board also finds no evidence of 
non-chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.    

As to a nexus between the Veteran's current bilateral hearing 
loss and his active military service, the findings of the 
January 2009 audiology examiner provide strong evidence 
against the claim.  First, the January 2009 VA examiner 
emphasized that he did not know the true nature of the 
Veteran's in-service ear infection as his STRs have been 
destroyed; thus, his opinion is based on some speculation.  
The VA examiner then noted that the Veteran has a history of 
post-service exposure to noise at his place of employment, 
and that the Veteran did not notice any hearing loss until 
approximately ten years ago due to his work as a welder in a 
noisy environment.  The VA examiner concluded that it is 
unlikely the hearing loss is associated with military 
service, primarily because of the lengthy period of time the 
Veteran has been exposed to noise post-service.  Thus, he 
indicated that any in-service exposure to noise and ear 
infection would not be significant or great enough cause for 
current findings.  See VA examination report dated in January 
2009.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim for direct service connection.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

B.  Bilateral Tinnitus

The Board now turns to analysis of the Veteran's claim for 
service connection for bilateral tinnitus, which he also 
asserts began in service as the result of exposure to loud 
noise.  See notice of disagreement (NOD) dated in March 2007 
and June 2008 videoconference hearing transcript.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records indicate a diagnosis of 
tinnitus in August 2008 and March 2001.  The aforementioned 
January 2009 VA examiner also indicated the existence of 
tinnitus.  Thus, there is sufficient evidence of current 
tinnitus.  

With respect to the evidence of in-service treatment for, or 
diagnosis of tinnitus, the Board already has noted that 
attempts were made to secure the Veteran's STRs from the 
NPRC, which responded that the records were not available and 
presumed destroyed in the St. Louis fire in 1973.  See 
O'Hare, supra, 1 Vet. App. at 365.  Thus, no STRs are 
available for review to determine whether the Veteran 
suffered from, or was treated for, tinnitus in either ear 
during service.  However, as previously mentioned, daily sick 
reports submitted by the NPRC dated in May 1951 show no 
complaints of, or treatment for, tinnitus or an ear 
infection, as the Veteran asserted.  See June 2008 
videoconference hearing transcript.  Nevertheless, the Board 
acknowledges the Veteran is at least competent to report 
symptoms of tinnitus during his military service.  See 38 
C.F.R. § 3.159(a)(2); Layno, supra, 6 Vet. App. at 469.

Post-service, there is no medical evidence of tinnitus prior 
to August 2000, when the Veteran complained of ringing in his 
ears during a visit to the VA medical center (VAMC).  In that 
regard, as already mentioned, the Federal Circuit Court has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, supra, 230 F.3rd at 1333.  Further, although he is 
competent to report experiencing symptoms of tinnitus after 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or treatment of his tinnitus 
until decades after discharge.  See June 2008 videoconference 
hearing transcript; see generally Barr, supra, 21 Vet. App. 
at 310.  It follows, therefore, that the Board finds no 
evidence of non-chronic tinnitus in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.    

As to a nexus between the Veteran's current bilateral 
tinnitus and his active military service, the findings of the 
January 2009 audiology examiner provide strong evidence 
against the claim.  As previously noted, the January 2009 VA 
examiner emphasized that he did not know the true nature of 
the Veteran's in-service ear infection as his STRs have been 
destroyed; thus, his opinion is based on some speculation.  
The VA examiner then noted that the Veteran has a history of 
post-service exposure to noise at his place of employment.  
The VA examiner concluded that it is not likely the tinnitus 
is associated with military service, primarily because of the 
lengthy period of time the Veteran has been exposed to noise 
post-service.  Thus, he indicated that any in-service 
exposure to noise and ear infection would not be significant 
or great enough cause for current findings.  See VA 
examination report dated in January 2009.  See VA examination 
report dated in January 2009.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim for direct service 
connection.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced tinnitus over time, he is 
not competent to render an opinion as to the medical etiology 
of his current bilateral tinnitus, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


